United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.F., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
HOSPITAL, Camp LeJeune, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel Medina, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1027
Issued: November 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 22, 2011 appellant filed a timely appeal from a January 31, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) finding an overpayment of
compensation, denying waiver of recovery of the overpayment and directing deductions from her
continuing compensation payments. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether OWCP properly found that appellant received an
overpayment in the amount of $3,848.68 from September 15, 2008 through September 25, 2010
because she concurrently received FECA and Social Security Administration (SSA) benefits
without an appropriate retirement benefit offset; (2) whether it properly denied waiver of the
recovery of the overpayment; and (3) whether OWCP properly directed recovery of the
overpayments from appellant’s continuing compensation payments.
1

5 U.S.C. § 8101 et seq.

On appeal, appellant contends that she should not be required to repay the overpayment,
as she was not at fault in its creation.
FACTUAL HISTORY
On January 7, 2004 appellant, a 63-year-old food service worker, sustained injuries to her
arm, neck and shoulder in the performance of duty. OWCP accepted her claim for right bicipital
tendinitis and right shoulder strain. Appellant filed periodic claims for total disability, for which
she was compensated and was placed on the periodic rolls on December 8, 2009.
The record reflects that, while on compensation, appellant received retirement benefits
from the SSA. OWCP, however, failed to offset the portion of her social security benefit that
was based upon her federal civilian service.
In a June 4, 2010 memorandum from the SSA, M. Pinkney indicated that appellant
received SSA benefits from September 2008 through September 2010. Mr. Pinkney provided
SSA rates with a Federal Employees’ Retirement System (FERS) offset and without a FERS
offset from for the applicable period.
The record contains a FERS and social security dual benefits calculation worksheet
specifying the social security benefits appellant would have received every 28 days without
FERS offset versus the amounts she should have received with FERS offset for the period
September 15, 2008 through September 25, 2010. The worksheet reflects that OWCP’s failure
to deduct the FERS offset for the applicable period resulted in an overpayment of $3,848.68.
By notice dated December 7, 2010, OWCP advised appellant of its preliminary
determination that she received an overpayment in the amount of $3,848.68 because she was in
receipt of social security benefits attributable to her federal employment at the same time that she
was receiving compensation benefits under FECA for the period September 15, 2008 through
September 25, 2010.2 Appellant was without fault in creating the overpayment. OWCP
requested that she complete the enclosed overpayment recovery questionnaire and submit
supporting financial documents. Additionally, it notified appellant that, within 30 days of the
date of the letter, she could request a telephone conference, a final decision based on the written
evidence or a prerecoupment hearing.
On January 11, 2011 appellant submitted an overpayment recovery questionnaire and
requested a decision on the written record. She also requested waiver of the overpayment,
contending that she was not at fault in its creation. Appellant reported monthly income from
social security of $1,075.00 and compensation benefits of $1,277.81, for a total monthly income
of $2,352.81. She had a checking account with a balance of $16,000.00. Appellant listed
monthly expenses of $2,317.00 as follows: utilities -- $200.00; Navy Federal Credit Union -2

The Board notes that OWCP’s preliminary determination referred to the period of the overpayment as
September 15, 2008 through September 25, 2010. The accompanying overpayment calculation worksheet and other
financial documents reflecting the amount appellant was paid during the applicable period, correctly reflect the
period of the overpayment as being September 15, 2008 through September 25, 2010. The Board finds OWCP’s
reference to September 25, 2008, rather than to September 25, 2010, to be a harmless typographical error.

2

$317.00; mortgage/rent -- $950.00; food -- $500.00; clothing -- $150.00; other expenses -$200.00. She did not submit evidence supporting her claimed expenses.
By decision dated January 31, 2011, an OWCP hearing representative found that
appellant received an overpayment of $3,848.68 for the period September 15, 2008 to
September 25, 2010, because her SSA retirement benefits based on federal service were not
deducted from her compensation during that period. Although appellant was found to be without
fault in the creation of the overpayment, the hearing representative denied waiver of the
overpayment, noting that she failed to provide financial documentation to support her request.
Based upon the information provided, she did not need substantially all of her monthly income to
meet current ordinary and necessary living expenses.3 Further, the hearing representative noted
that appellant had cash assets of $16,000.00, from which she could immediately satisfy her
overpayment obligation, if she chose to do so. OWCP determined that it would deduct $245.00
from her continuing compensation payments to recover the overpayment.
On appeal, appellant argued that she would experience hardship repaying the
overpayment. She contends that she should not be held accountable for the overpayment,
because it was due to an OWCP error. Appellant also expressed a desire to present additional
evidence supporting the hardship that repayment would create.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.4 Section 8129(a) provides, in pertinent part, that when an overpayment has
been made to an individual under this subchapter because of an error of fact or law, adjustment
shall be made under regulations prescribed by the Secretary of Labor by decreasing later
payments to which an individual is entitled.5
Section 8116(d)(2) of FECA provides for limitations on the right to receive compensation
and states in pertinent part:
“(d) Notwithstanding the other provisions of this section, an individual receiving
benefits for disability or death under this subchapter who is also receiving benefits
under [S]ubchapter [3] of [C]hapter 84 of this title or benefits under [T]itle [2] of
the [SSA] shall be entitled to all such benefits, except that -***

3

The hearing representative found appellant’s monthly expenses for food ($500.00) and clothing ($150.00) to be
excessive. He found that she had a net monthly income of $315.96 and could, therefore, repay the amount of
$245.00 per month without hardship.
4

5 U.S.C. § 8102(a).

5

Id. at § 8129(a).

3

“(2) in the case of benefits received on account of age or death under [T]itle [2] of
the [SSA,] compensation payable under this subchapter based on the [f]ederal
service of an employee shall be reduced by the amount of any such social security
benefits payable that are attributable to [f]ederal service of that employee covered
by [C]hapter 84 of this title.”6
ANALYSIS -- ISSUE 1
The record establishes that appellant received compensation benefits under FECA for the
period September 15, 2008 through September 25, 2010. On June 4, 2010 SSA provided
information that she earned regular retirement benefits from September 2008 through
September 2010 and that a portion of her benefits were based on federal service. Consequently,
appellant received an overpayment, as she received compensation benefits under FECA at the
same time that she received social security benefits attributable to her federal employment.7
SSA provided OWCP with information regarding appellant’s benefit rate with and
hypothetically without federal service from September 2008 through September 2010. Based on
this information, OWCP calculated that she received an overpayment of $3,848.68 for the period
September 15, 2008 through September 25, 2010.8 Appellant does not challenge fact or amount
of the overpayment and the record supports OWCP’s determination that she received an
overpayment of $3,848.68 for the period September 15, 2008 through September 25, 2010.
LEGAL PRECEDENT -- ISSUE 2
When an overpayment of compensation has been made because of an error or fact of law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which an individual is entitled.9 OWCP may consider waiving an overpayment
only if the individual to whom it was made was not at fault in accepting or creating an
overpayment.10
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP. This information is necessary to
determine whether an overpayment should be waived. This information will also be used to
determine the repayment schedule, if necessary. Failure to submit the requested information
6

Id. at § 8116(d)(2); see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter
2.1000.11(a)(b) (February 1995); FECA Bulletin No. 97-9 (issued February 3, 1997) (the portion of SSA benefits
earned as a federal employee is part of the FERS retirement package and the receipt of FECA benefits concurrently
with federal retirement is a prohibited dual benefit).
7

5 U.S.C. § 8116(d); Janet K. George (Angelos George), 54 ECAB 201 (2002).

8

OWCP calculated the 28-day offset as follows: from September 5 to November 30, 2008 -- $312.99; from
December 1, 2008 to November 30, 2009 -- $1,853.08; and from December 1, 2009 to September 25, 2010 -$1,682.61, for a total retroactive offset of $3,848.68.
9

5 U.S.C. § 8129(a).

10

20 C.F.R. § 10.433(a).

4

within 30 days of the request shall result in denial of waiver and no further request for waiver
shall be considered until the requested information is furnished.11
ANALYSIS -- ISSUE 2
When OWCP issued its preliminary determination with regard to overpayment on
January 31, 2011, it advised appellant to complete an overpayment recovery questionnaire and to
attach supporting financial documentation, if she wished to request waiver and explained the
consequences of failing to do so. Because appellant failed to submit the requested information
within 30 days, OWCP had no discretion in the matter; the law required a denial of waiver.
Further, OWCP determined that, based upon the information provided, she did not use
substantially all of her monthly income to meet current ordinary and necessary living expenses
and noted that she had cash assets of $16,000.00, from which she could immediately satisfy her
overpayment obligation, if she chose to do so. The Board will therefore affirm the decision on
the issue of waiver.
Appellant argues that, as she was not at fault in the creation of the overpayment, she
should not have to make repayment. OWCP’s finding that she was not at fault does not in itself
entitle her to retain money that does not belong to her.12 As appellant failed to submit the
necessary financial information, OWCP was unable to determine whether her financial
circumstances qualified her for waiver. Moreover, as appellant represented that she had liquid
assets of $16,000.00, her assets exceed the resource base of $4,800.00. Therefore, recovery of
the overpayment would not defeat the purpose of FECA.13
On appeal, appellant indicates that she would like to present evidence supporting her
claim that repayment would create hardship. The Board’s jurisdiction, however, is limited to
reviewing the evidence that was before OWCP at the time of its final decision. Therefore, any
new evidence cannot be considered by the Board.14
LEGAL PRECEDENT -- ISSUE 3
When an overpayment has been made to an individual who is entitled to further
payments, proper adjustment shall be made by decreasing subsequent payments of compensation
having due regard to the probable extent of future payments, the rate of compensation, the

11

Id. at § 10.438.

12

P.R., Docket No. 10-1244 (issued January 4, 2011).

13

According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose of FECA if it would
cause hardship because the beneficiary needs substantially all of her income (including compensation benefits) to
meet current ordinary and necessary living expenses and also, if the beneficiary’s assets do not exceed a specified
amount as determined by OWCP from data provided by the Bureau of Labor Statistics. OWCP procedures provides
that assets must not exceed a resource base of $4,800.00 for an individual or $8,000.00 for an individual with a
spouse or dependent plus $960.00 for each additional dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.200.6(a) (June 2009).
14

20 C.F.R. § 501.2(c); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

5

financial circumstances of the individual and any other relevant factors, so as to minimize any
resulting hardship upon such individual.15
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly directed recovery of the overpayment at the rate of
$245.50 every 28 days from appellant’s continuing compensation.
As noted, appellant failed to submit documentation of her claimed expenses in support of
her request for waiver, prior to the final overpayment decision. An overpaid individual is
responsible for providing information about income, expenses and assets as specified by
OWCP.16 When an individual fails to provide requested financial information, OWCP should
follow minimum collection guidelines designed to collect the debt promptly and in full.17 In the
instant case, appellant did not submit the requested financial information. The Board finds that
there is no evidence of record to establish that OWCP erred by directing recovery of $245.50
from future compensation payments until the overpayment amount was repaid.18
CONCLUSION
The Board finds that OWCP properly found that appellant received an overpayment in
the amount of $3,848.68. The Board further finds that OWCP properly denied waiver of
recovery of the overpayment and properly set forth the terms for collecting the overpayment
from her continuing compensation payments.

15

Id. at § 10.441(a); see Steven R. Cofrancesco, 57 ECAB 62 (2006).

16

Id.

17

Frederick Arters, 53 ECAB 397 (2002); supra note 13 at Chapter 6.200.4(c)(2) (June 2009).

18

OWCP considered appellant’s representations regarding her expenses, even though she did not submit proper
documentation. The hearing representative found appellant’s monthly expenses for food ($500.00) and clothing
($150.00) to be excessive and reduced her monthly expenses accordingly. He found that she had a net monthly
income of $315.96 and could, therefore repay the amount of $245.00 per month without hardship.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 31, 2011 is affirmed.
Issued: November 21, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

